DETAILED ACTION
Acknowledgements
This communication is in response to Applicant’s communications filed on 27 April 2022 and 22 June 2022.  Amendments to claims 1, 5, 6, 18 and 20-23 have been entered.  No claims have been added.   Claims 7, 19 and 24 have been canceled.  Rejections made under 35 USC §112(b), 35 USC §101 and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1-6, 18 and 20-23 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Kevin Jablonski (Reg. No. 50,401) on 28 June 2022 at 4:00 p.m. Eastern time.
IN THE CLAIMS
Claims 1, 3, 4, 18 and 20-23 are amended as follows:
Claim 1.  A computer-based method embodied in a non-transitory computer-readable medium having computer-executable instructions that when executed by a processor cause: 
accessing information stored in a user database regarding a set of one or more prospective users to record media corresponding to at least one item; 
for each user in the set of prospective users, obtaining information from the user database regarding a user rating corresponding to each user; 
for each user of the set of prospective users, determining at least one user that has a user rating that meets or exceeds a previously determined user rating value or requirement; 
sending an electronic communication to the at least one user;
receiving a response to the electronic communication from one or more of the users to which the communication was sent, the response including media recorded by the respective user that includes image data corresponding to at least one physical location with respect to a placement on a retail shelf of the at least one item and image data corresponding to an area surrounding the at least one item; 
for each received response, determining whether the received response comprises at least one of receiving the received response within a specified time limit orAtty/Agent: Kevin D. Jablonski the received response having an image having at least a threshold size and associated with the response [[; 
in response, initiating compensation to the user determined to have provided the response; and 
changing the [[ user rating that is stored in the database.

Claim 3.  The computer-based method of claim 1 wherein the recorded media includes [[ comments corresponding to the at least one item in the image [[. 

Claim 4.  The computer-based method of claim 1, wherein a user rating for a specific user is generated based on one or more of a location of the user, a previous experience of the user in being an observer, or [[a type of the at least one item [[.

Claim 18.  The computer-based method of claim 1, further comprising changing the [[ user rating that is stored in the database in response to a time limit lapse [[.

Claim 20.  The computer-based method of claim 1, further comprising changing the [[ user rating that is stored in the database in response to the user receiving the communication.  

Claim 21.  The computer-based method of claim 1, further comprising changing the [[ user rating that is stored in the database in response to the user receiving the communication and opening an application at a local user computer.   

Claim 22.  The computer-based method of claim 1, further comprising changing the [[ user rating that is stored in the database in response to the user sending a response.

Claim 23.  The computer-based method of claim 1, further comprising changing the [[ user rating that is stored in the database in response to the user not sending a response.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Cheatham et al, US Pub. No. 20170032586 A1, in view of Alhadeff et al, US Pub. No. 20110029365 A1, in further view of Allen et al, US Pub. No. US 20140074591 A1) teaches a computer-based method embodied in a non-transitory computer-readable medium having computer-executable instructions that, when executed by a processor, cause the processor to perform the method steps comprising:
accessing information stored in a user database regarding a set of one or more prospective users to record media corresponding to at least one item; 
for each user in the set of prospective users, obtaining information from the user database regarding a user rating corresponding to each user; 
for each user of the set of prospective users, determining at least one user that has a user rating that meets or exceeds a previously determined rating value or requirement; 
sending an electronic communication to the at least one user;
receiving a response to the electronic communication from one or more of the users to which the communication was sent; 
for each received response, determining whether the received response comprises at least one of receiving the received response within a specified time limit or   Atty/Agent: Kevin D. Jablonski the received response having an image having at least a threshold size and associated with the response, 
in response, initiating compensation to the user determined to have provided the response; and 
changing the user rating that is stored in the database.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a computer-based method, the method steps including:
receiving a response to the electronic communication from one or more of the users to which the communication was sent, the response including media recorded by the respective user that includes image data corresponding to at least one physical location with respect to a placement on a retail shelf of the at least one item and image data corresponding to an area surrounding the at least one item. 
For these reasons claim 1 is deemed to be allowable over the prior art of record and claims 2-6, 18 and 20-23 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen et al (US Pub. No. 20140074591 A1) (March 13, 2014) “Automated Advertisement System”.
Murray et al (US Patent No. 8,666,807 B1) (March 4, 2014) “System And Method For Creating And Managing Media Advertising Proposals”.
Short et al (US Patent No. 9839380 B2) (December 12, 2017) “Phenotypic Integrated Social Search Database And Method”.
Brandenberg et al (International Publication No. WO 0176120 A2) (October 11, 2001) “PERSONAL COMMUNICATION DEVICE FOR SCHEDULING PRESENTATION OF DIGITAL CONTENT”.
Spaan et al: "Decision-theoretic planning under uncertainty with information rewards for active cooperative perception", Delft University of Technology, Delft, The Netherlands, 23 December 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692